Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 9 March 2020.  Applicant amended claims 1, 9, and 10.  No claims were added or cancelled. Claims 1-4, 6, 7, 9-12, 14-18, and 20 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.  

Response to Remarks
The objection to claims 1, 9, and 15 is withdrawn in response to the amendment.
The Section 112(a) rejection of the claims is withdrawn since the subject matter was removed from the claim.
Regarding the 35 USC § 103(a) rejection Applicant’s arguments have been considered but are moot because the arguments apply to amended claims and they do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1, 9, and 15 are directed to a method, product and system under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, the corresponding claim limitations are indicated as reciting a judicial exception: creating…the workflow process comprising a plurality of tasks; organizing… task service data into a tiered hierarchy…; determining…reliability data comprising a reliability of each task candidate…; selecting a best workflow process schedule…based on rules, algorithms or a combination thereof; and negotiating…an improved workflow process schedule.... 
These steps cover performance of the limitations in the mind, under the broadest reasonable interpretation of the claims.  For example, creating a workflow process of a plurality of tasks and organizing the task according to a particular scheme are tasks that can be practically performed manually by a human. Likewise, the claim encompasses a user deciding on the reliability of the task candidate and selecting the best workflow process schedule after observing 
Under Step 2A Prong Two, claims 1, 9, and 15 recite the following as additional elements: one or more processors for performing each limitation including retrieving by one or more processors calendar service data of each task candidate, wherein the calendar service data includes scheduling information indicating, for each task candidate, whether or not each task candidate is available by a schedule date to perform an assigned task of the plurality of tasks. These components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a computer component. Further, receiving the calendar data is regarded as insignificant extra solution activity. Additionally, the selecting limitation recites wherein the selecting is performed via machine learning, however, the element is not required in the claim, and therefore is not considered an additional element.  (A limitation where the claimed selecting is based on machine learning would need specific details incorporating the previous limitations’ elements to indicate how the technique was used in order to represent a meaningful limitation beyond generally linking the claim to machine learning). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application.
Under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element one or more processors for performing each limitation including retrieving by one or more processors calendar service data of each task candidate, wherein the calendar service data includes scheduling information indicating, for each task candidate, whether or not each task candidate is available by a schedule date to perform an assigned task of the plurality of tasks.  Here, the recited processors are mere tools to apply the abstract idea using a generic device (Published Application ¶31).  Mere instructions to apply an exception cannot provide an inventive concept.  The generic processors are also used to receiving calendar service data including availability data, which is regarded as insignificant extra solution activity. Receiving or transmitting data over a network has been established as well-understood, routine and conventional activity, which cannot provide an inventive concept. MPEP 2106.05(d)(II).
The dependent claims are rejected for similar reasons because they describe substantially similar judicial exceptions.  For example, claims 2, 10 and 16, further limit the abstract idea by indicating that the selections are based on threshold limits. Claims 4, 12, and 18 further define the abstract idea by further defining the wherein clause describing potential attributes of the task candidate. Likewise, claims 7and 17 furhter limit the abstract idea by describing a parameter.   Claims 3 and 11 recite an additional element a calendar service, which defines the source of the retrieval, but still amounts to retrieving data.  Claims 6, 14, and 20 recite additional elements by receiving an acceptance and updating the calendar service data. However, the limitations are recited at a high level of generality, especially in view of the lack of specific systems in the independent claims, such that they do not integrate the judicial exceptions into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0302004) in view of Morris et al. (US 8,583,467).
Concerning claims 1, 9, and 15, Bernier discloses scheduling and optimizing completion of a workflow process, said method comprising: 
creating, by one or more computer processors, the workflow process comprising a plurality of tasks (Johnson, ¶40, define a workflow); 
organizing, by the one or more computer processors, task service data for plurality of tasks of the workflow process into a tiered hierarchy comprising a plurality of N tiers denoted as tiers 1, 2, …, N, N being at least 2, each tier having one or more tasks of the plurality of tasks being assigned to each tier, wherein each task in each tier n (n=1, …N-1) before a last tier N of the hierarchy must be completed before each task in each subsequent tier n-+1 has been completed, wherein the one or more task in a tier m (m=1, 2,…N) comprises at least two 
retrieving, by the one or more computer processors, calendar service data of each task candidate of a plurality of task candidates, wherein the calendar service data includes scheduling information indicating, for each task candidate (Johnson, ¶24, participant profile including work schedule );
determining, by the one or more computer processors, reliability data comprising a reliability of each task candidate, said reliability of each task candidate being a completion probability, based on at least one attribute of each task candidate, that a task assigned to each task candidate will be completed by each task candidate within a scheduled time frame (Johnson, ¶24, participant history relating to performance);
generating, by the one or more processors, a plurality of workflow process schedules, wherein the each workflow process schedule includes due dates for each task assigned to each task candidate, a time duration for completion of the workflow process, and an associated success probability of success for completing the workflow process within the time duration, wherein said generating the plurality of workflow process schedules utilizes the tiered hierarchy, the scheduling information, and the reliability information (Morris, col. 7, lines 49-66, i.e., generating scenarios of workflow sequences including an appropriate time period to start each workflow by satisfying: i) the workflow constraints, ii) available resources, and iii) certain probability thresholds, e.g., confidence threshold for completing the workflows within a given time frame, and probability thresholds);
selecting, by the one or more computer processors, a best workflow process schedule from the plurality of workflow process schedules, said selecting based on a programmed set of 
negotiating, by the one or more computer processors, an improved workflow process schedule having at least one improved parameter over the workflow process schedule (Johnson, ¶49, adjusting workflow; also, Morris, col. 11, lines 1-21, instructions to resource managers to effect change).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Johnson to have included the features as taught by Morris because those in the art would have recognized applying the known technique of optimizing the scheduling of workflows would have yielded an improvement to a system for determining a date based on various factors and was predictable. For example, applying the known technique of optimization would improve the system of  Johnson by determining the date while achieving a goal such as reducing the time required in view of the factors.
Concerning claims 2, 10 and 16, Johnson in view of Morris discloses wherein said selecting based on the one wherein said selecting is based at least on the programmed set of rules comprising one or more constraints that include an upper limit on the time duration, a lower limit on the associated success probability of success, or a combination thereof (Johnson, -¶50, i.e., a threshold;), and 
wherein said selecting based on the one or more constraints result in elimination of at least one workflow process schedule from the plurality of workflow process schedules, leaving a remaining one or more workflow process schedules (Morris, col. 13, lines 12, each scenario has associated probability of completion, so applying threshold above, would filter scenarios).
Concerning claims 4, 12 and 18, Johnson in view of Morris discloses wherein the at least one attribute of each task candidate upon which the completion probability for each task candidate depends comprises a number of errors identified in each task candidate’s previous work, a rejection rate of each task candidate’s previous work, a rate at which each task candidate has been instructed to re-do work assigned to each task candidate in a particular task, or combinations thereof. (Johnson, ¶46, past completion rate). 

Claims 3, 6, 7, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0302004) in view of Morris et al. (US 8,583,467), as applied to claims 1, 2, 5, 9, 10, 12, 15, 16, and 18 above, and further in view of Bernier et al. (US 8,744,890).
Concerning claims 3 and 11, Johnson in view of Morris does not explicitly disclose however Bernier discloses wherein said retrieving comprising retrieving the calendar service data from a calendar service (Johnson, ¶24, participant profile including scheduling information, not specifically form a service; Bernier, col. 11, lines 23-51, suggestion determination module utilizes data obtained via an API or scheduling information obtained from the system).
It would have been obvious to one of ordinary skill in the art at the time of filing to have connected to a network enabled service such as obtaining availability data from a calendaring service as in Bernier in the system executing the method of Johnson in view of Morris with the motivation of increasing the interoperability of the overall system and increasing the usefulness by accessing readily available information to have useful contextual information about the resources.
Concerning claims 6, 14 and 20, Johnson in view of Morris discloses wherein said negotiating, comprises: 
calculating the improved workflow process schedule having the at least one improved parameter (Morris, col. 9, lines 31-38, least completion time);
proposing an amendment to the calendar service data of a task candidate (Johnson, ¶50, suggests at new start date, priority level or different task performer);  
Johnson in view of Morris does not disclose however, Bernier discloses 
receiving an acceptance of the amendment to the calendar service data; and updating, by the processor, the calendar service data to reflect the amendment to the calendar service data (Bernier, col. 14, lines 62-67, i.e., calendar management module configured to facilitate the addition, removal and editing of scheduled activities, including accepting suggestions). The motivation to combine is the same as provided above.
Concerning claims 7 and 17, Johnson in view of Morris and Bernier discloses wherein the at least one improved parameter includes a reduced workflow cycle time or an increased success rate of the workflow process (Morris, col. 9, lines 31-35, least completion time, least cumulative risk; additionally, Bernier, col. 6, lines 18-22, configured to monitor workflow execution of tasks and prepare optimal workflows, where suggestions are to improve e.g., various performance metrics col. 49, lines 26-44; ). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flockhart et al. discloses a repeatedly reordering queues of work items of workflow process tasks to maximize results according to a given business strategy expressed through target times
Grabovski et al. discloses a dynamic task assigner that matches a task to an appropriate worker upon completion of a task, and adjusts or modifies tasks automatically to satisfy certain predefined temporal and/or spatial criteria
Hamay et al., discloses reordering workflows having task orderings that are at least partly optimized with respect to task failure probabilities
Haas et al. discloses a system for assigns task based on previous performance of the task performer
Kida discloses a schedule management system for evaluating employee progress on task including a negotiation process for accepting and rejecting tasks.
Li et al. a workflow scheduling optimizer for scheduling and reserving resources for complex tasks
Kroeger discloses a method and system of optimized task assignment for timing, and then
Shih et al. discloses a resource management system to optimize the execution of a task by automatically selecting parameter values to optimize a cost or a completion time, or both.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624